Citation Nr: 1446385	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for emergency treatment received at Ashland Emergency Medical Association on October 16, 2011.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to October 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the Department of Veterans Affairs (VA) VA Medical Center (VAMC) in Huntington, West Virginia, which denied payment of or reimbursement for unauthorized medical expenses for emergency treatment received at Ashland Emergency Medical Association on October 16, 2011.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her March 2012 substantive appeal, the appellant requested a videoconference hearing before the Board at the Huntington, West Virginia Regional Office (RO).  The appellant currently resides in Ashland, Kentucky, which is 15 miles from Huntington, West Virginia; however, a video hearing was scheduled for August 21, 2013 in Louisville, Kentucky.  The appellant resides approximately 200 miles from the Louisville, Kentucky RO.  The appellant did not appear at the August 2013 hearing.

Considering the distance involved, the appellant should be provided an opportunity to have a hearing at the Huntington, West Virginia RO.  Therefore, the appeal should be remanded to afford the appellant a Board videoconference hearing at the Huntington, West Virginia RO as she requested.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Board videoconference hearing at the Huntington, West Virginia RO.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board s or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

